Judgment in favor of plaintiffs in this death action, unanimously reversed, on the law, on the facts and in the exercise of discretion, the *924verdicts as modified vacated, and a new trial ordered, with costs to abide the event. The verdict was contrary to the weight of the evidence, it not appearing that the witness Libertoff was so situated that in the ordinary course of events he would have heard any warning signal originating from the train (cf. Latourelle v. New York Cent. R. R. Co., 301 N. Y. 103, 108). Some members of the court believe the amounts of the verdicts as modified were excessive, but it is not necessary to reach that question. Concur — Breitel, J. P., Rabin, Valente, Stevens and Eager, JJ.